Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the claims filed 05/24/2022 are accepted. Claims 6-7 are amended; claims 1-5 and 10-20 are cancelled; and claims 21-27 are new.
Election/Restrictions
2)	Claims 7-9 are withdrawn from further consideration as being drawn to a nonelected embodiment. The elected embodiment of Figs. 10A-B fail to contain a tip end, wherein the membrane is configured to be opened by extending the style to advance the tip end. This claim language appears to be more drawn to Figs. 9A-B.
Response to Arguments
3)	Applicant’s arguments, see sections titled “Drawing Rejections/Objections” and “Specification Objections”, filed 05/24/2022, with respect to the drawings and specification, respectively, have been fully considered and are persuasive.  The objections of the drawings and specification, respectively, has been withdrawn. 
Applicant’s arguments with respect to claims 6 and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
4)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6)	Claims 6, and 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Humphrey (U.S. Patent No. 5458614), hereinafter Humphrey.
	Regarding claim 6, Humphrey teaches an apparatus (as shown in Fig. 7) comprising:
	a tip body (Fig. 7; 44, 48) [Col. 4, lines 30-36] defining a fluid chamber (Fig. 7; 48) [Col. 4, lines 34-36] and receiving a stylet (Fig. 7; 50); and
	a moveable member (Fig. 7; 62) coupleable to the stylet (when the stylet and moveable member come into contact for the stylet to pierce the movable member) [Col. 6, lines 59-62] and including a membrane (examiner considered the moveable member to include a membrane as the moveable member is a membrane itself) [Col. 6, line 40] sealably enclosing the fluid chamber (as shown in Fig. 7), the moveable member being configured to move and to open the fluid chamber responsive to extension of the stylet [Col. 6, lines 38-60] (Examiner interprets the movable member to meet the claimed limitation, as the membrane will move from the force of the stylet before being pierced by the stylet), the membrane configured to release fluid from the fluid chamber upon extension of the stylet [Col. 4, lines 31-34].
	Regarding claim 21, Humphrey teaches an apparatus to deliver a fluid to a target tissue location (as shown in Fig. 7), the apparatus comprising:
	an elongate lumen (portion of 44 where 50 resides) terminating in a distal tip (as shown in Annotated Fig. 7) including a tip member (wherein the distal tip is the tip member itself) defining a fluid chamber (dead space between 50 and 62);
	a stylet (Fig. 7; 50) extending through the elongated lumen into the distal tip (as shown in Fig. 7), the stylet extendable to open the fluid chamber [Col. 6, lines 38-60]; and
	an extendable cap (Fig. 7; 62) (Examiner interprets the extendable cap to meet the claimed limitation, as the cap will extend from the force of the stylet before being pierced by the stylet) including a first sealed state (as shown in Fig. 7) sealing a distal end of the fluid chamber and a second unsealed state [Col. 6, lines 38-60] releasing a fluid from the fluid chamber, the extendable cap transitionable from the first sealed state to the second unsealed state through extension of the stylet [Col. 6, lines 38-60].

    PNG
    media_image1.png
    218
    293
    media_image1.png
    Greyscale

Annotated Fig. 7
Regarding claim 22, Humphrey teaches the apparatus of claim 21, wherein the extendable cap is at least partially formed from a membrane [Col. 6, line 40].
Regarding claim 23, Humphrey teaches the apparatus of claim 22, wherein the membrane includes a destructible portion (Examiner interprets the membrane to meet the claimed limitation, as it is capable of being pierced by the stylet, and therefore, has a destructible portion) configured to be ruptured responsive to being distended by extension of the stylet [Col. 6, lines 59-62].
Regarding claim 24, Humphrey teaches the apparatus of claim 22, wherein the membrane includes a semi-permeable member configured to become porous responsive to being distended by extension of the stylet (Examiner interprets the membrane to meet the claimed limitations, as the membrane becomes permeable to fluid, i.e. porous, when it is punctured by the stylet) [Col. 6, lines 59-62].
Regarding claim 25, Humphrey teaches an apparatus (as shown in Fig. 7) comprising:
	a tip body (Fig. 7; 44, 48) [Col. 4, lines 30-36] defining a fluid chamber (Fig. 7; 48) [Col. 4, lines 34-36] and receiving a stylet (Fig. 7; 50); and
	a moveable member (Fig. 7; 62) coupleable to the stylet (when the stylet and moveable member come into contact for the stylet to pierce the movable member) [Col. 6, lines 59-62] and including a membrane (examiner considered the moveable member to include a membrane as the moveable member is a membrane itself) [Col. 6, line 40] sealably enclosing the fluid chamber (as shown in Fig. 7), the moveable member being configured to move and to open the fluid chamber responsive to extension of the stylet by:
causing the membrane to prevent release of the fluid from the fluid chamber prior to the extension of the stylet (as the stylet does not have access to its delivery area due to the membrane, Examiner interprets Humphrey to meet the claimed limitation), and
causing the membrane to permit release of the fluid from the fluid chamber upon the extension of the stylet [Col. 4, lines 31-34] and [Col. 6, lines 59-62].
Regarding claim 26, Humphrey teaches the apparatus of claim 25, wherein the membrane includes a destructible member (Examiner interprets the membrane to meet the claimed limitation, as it is capable of being pierced by the stylet, and therefore, is destructible) configured to be ruptured responsive to extension of the stylet [Col. 6, lines 59-62] thereby causing the membrane to permit release of the fluid from the fluid chamber.
Regarding claim 27, Humphrey teaches the apparatus of claim 25, wherein the membrane includes a semi-permeable member configured to become porous (Examiner interprets the membrane to meet the claimed limitation, as it is capable of being pierced by the stylet, and therefore, is configured to become porous) responsive to extension of the stylet [Col. 6, lines 59-62] thereby causing the membrane to permit release of the fluid from the fluid chamber.
Conclusion
7)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783